COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
                                                                No. 08-16-00130-CV
                                                  §
                                                           AN ORIGINAL PROCEEDING
 IN RE: R.E. AND G.E.,                            §
                                                           ON PETITION FOR WRIT OF
                          Relators.               §
                                                                 HABEAS CORPUS
                                                  §

                                                  §

                                        JUDGMENT

       The Court has considered this cause on the Relators’ petition for writ of habeas corpus,

and concludes that Relators’ petition for writ of habeas corpus should be dismissed for want of

jurisdiction. We therefore dismiss the petition for writ of habeas corpus for want of jurisdiction,

in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 13TH DAY OF JULY, 2016.


                                                STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.